Citation Nr: 9913027	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  94-23 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a lung condition, 
claimed as secondary to exposure to mustard gas.

2.  Entitlement to service connection for a spot on the arm, 
claimed as secondary to exposure to mustard gas.



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to March 
1945.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a January 1994 rating decision of the 
RO.  

In August 1997, the Board remanded this matter for additional 
development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not submitted competent evidence 
sufficient to show that he currently has disability 
manifested by a spot on his arm that can be attributed to 
mustard gas exposure or other disease or injury which was 
incurred in or aggravated by service.  

3.  The evidence of record does not show that the veteran was 
exposed to mustard gas during his military service.  

4.  Although there is medical evidence of record that the 
veteran has been treated for chronic obstructive pulmonary 
disease, no competent evidence has been presented to 
establish a nexus between this disorder and his claimed 
mustard gas exposure or any other disease or injury which was 
incurred in or aggravated by service.  



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for a lung condition or spot on 
his arm.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.102, 3.303, 3.316 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
exposure to specified vesicant agents during active military 
service together with the subsequent development of certain 
disabilities is sufficient to establish service connection 
for those disabilities.  38 C.F.R. § 3.316.

The veteran contends that he was exposed to mustard gas 
during service and that the exposure caused the disabilities 
at issue.  He testified at a hearing in July 1994 that, while 
assigned to the 702nd Tank Battalion at Camp Campbell, 
Kentucky in May 1943, he was directed to walk through three 
fields, each contaminated with a different chemical, 
including "phosgene," Lewisite and mustard gas.  

Having carefully reviewed the evidentiary record, the Board 
finds that the veteran was not exposed to a specified 
vesicant agent during his service.  In this regard, the Board 
has considered the veteran's statements that, during his 
service, he was exposed to mustard gas and Lewisite. 

The Board notes in this regard that a Report of Contact Form, 
dated in September 1998, documents an attempt by RO personnel 
to determine whether the veteran's name was on a list of 
individuals exposed to mustard gas; the notation was that the 
veteran's name was not included on the list.  

In addition, other attempts to confirm the veteran's exposure 
to specified vesicant agents through contact with the U.S. 
Army Chemical and Biological Defense Command (CBDCOM) were 
also unavailing.  According to an October 1998 letter, CBDCOM 
determined that no human experimentation had been conducted 
at the location cited by the veteran and that his service 
information did not show any temporary duty assignments to 
any locations where human experimentation did occur.  Rather, 
the gas chamber exercises the veteran had been affiliated 
with involved the exposure to either tear gas or chlorine.  

There is no evidentiary basis whatsoever to support the 
veteran's assertion that he was actually exposed to a 
specified vesicant agent in service.  In this regard, these 
assertions are beyond the competence of the veteran in this 
case.  King v. Brown, 5 Vet. App. 19 (1993).  Accordingly, 
application of a presumption of service incurrence or 
aggravation does not help the veteran meet his burden of 
submitting well-grounded claims.  Thus, the Board must look 
to other evidence of record to determine whether the claims 
are well grounded.  

The veteran was diagnosed as having bronchitis by VA 
examination conducted in January 1958; service connection was 
subsequently denied by rating decision dated in February 
1958.  Recent VA outpatient treatment reports indicate that 
the veteran is now suffering from chronic obstructive 
pulmonary disease.  

Although the veteran has submitted sufficient evidence to 
show that he currently suffers from a lung condition, no 
competent evidence has been submitted to support his lay 
assertions that this disability is due to an injury suffered 
by him in service.  The veteran, as a lay person, is not 
competent to offer opinions as to the questions of medical 
diagnosis or causation presented in this case.  See Espiritu 
v. Brown, 2 Vet. App. 492 (1992). 

With regard to service connection for the spot located on the 
veteran's arm, the veteran was granted service connection for 
dermatitis, eczematoid, chronic, involving the face, arms and 
chest in April 1945.  The veteran's claims file, however, is 
entirely negative for complaints or findings pertinent to a 
spot on the arm as described by the veteran.  Significantly, 
the Board notes that a recent VA outpatient treatment record 
from August 1997 indicated a normal skin examination.  The 
veteran also has submitted no competent evidence to support 
his lay assertions that he currently suffers from a spot on 
his arm due to an injury or disease which was incurred in or 
aggravated by service.  Although the veteran and his 
representative have asserted that he currently has a spot on 
his arm which they attribute to his service, neither, as a 
lay person, is competent to offer an opinion as to questions 
of medical diagnosis or causation presented in this case.  
See Espiritu.

In the absence of medical evidence to show that the veteran 
has a spot on his arm or a lung condition due to disease or 
injury which was incurred in or aggravated by service, the 
Board must conclude that the veteran has failed to meet his 
initial burden of producing evidence of well-grounded claims 
of service connection for a spot on his arm and a lung 
condition.  

If a well-grounded claim has not been submitted, VA does not 
have a statutory duty to assist the veteran in developing 
facts pertinent to his claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a veteran of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claims that he has a spot on his arm 
or a lung condition related to disease or injury which was 
incurred in or aggravated by service.  By this decision, the 
Board is informing the veteran of the evidence necessary to 
make his claims as set forth above well grounded.  



ORDER

Service connection for a spot on the arm is denied, as a 
well-grounded claim has not been presented.  

Service connection for a lung condition is denied, as a well-
grounded claim has not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

